Citation Nr: 1126629	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-31 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied the benefit sought on appeal.  

In May 2011, the Veteran presented testimony at a personal hearing conducted at the Honolulu RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand:  To obtain Social Security Administration (SSA) records

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  VA is required to obtain pertinent federal government records, including medical records held by SSA.  38 C.F.R. § 3.159(c)(2).  During the January 2010 VA examination, the examiner stated that the Veteran began to collect 


SSA disability in October 2008.  The Veteran's SSA records are not currently of record.  

The U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Hayes v. Brown, 9 Vet. App. 67 (1996).  The Federal Circuit has noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records.  Instead, VA must obtain only those that are relevant to the Veteran's claim.  The Federal Circuit also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, they are only required as long as a reasonable possibility exists that the records are relevant to the veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board observes that the basis of the Veteran's award of SSA disability is unclear from the current evidence of record.  The January 2010 VA examiner did not specify the basis for the award of SSA disability and it is not apparent from a review of the current evidence of record.  As the Board cannot determine the basis for the award, it cannot rule out a reasonably possibility that the SSA records are relevant to the Veteran's claim for hepatitis C.  Accordingly, a remand is necessary to obtain the records.  38 C.F.R. § 3.159(c)(2).

On remand, the Veteran should be afforded another opportunity to submit a release for any additional records that are relevant to his claim.  Further, as the record reflects that the Veteran is receiving both private and VA treatment, VA records dated from October 2009 to the present should be obtained.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's complete SSA disability records to include a copy of the decision awarding benefits.

2.  Obtain VA records dated from October 2009 to the present.

3.  The Veteran should be afforded another opportunity to submit a release for any additional records that he wants VA to obtain that are relevant to his claim.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should undertake any additional development necessary based on the evidence received pursuant to this remand, to include obtaining an additional VA examination if necessary.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



